Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
3.	Claims 1-2, 5-7, 9, 11-12, 15-17, 19, and 21-28 have been amended.
4.	Claims 1, 11, 24 and 28 have been amended. Claims 3, 4, 8, 10, 13, 14, 18 and 20 have been canceled.
Response to Arguments
5.	Applicant's arguments filed April 6, 2021 have been fully considered but they are not persuasive. 
6.	Applicant contends that “Upon review, the cited references fail to provide Applicant's claimed configuration. In this regard, the Office Action relies on the combination of Miller, Furry, and Kormos” More specifically, “a plurality of infrared sensors comprising a plurality of infrared sensors arranged in a plurality of rows and a plurality of columns of the sensors disposed in the module housing and adapted to capture an image of the scene” and “a plurality of infrared imaging modules arranged in a lattice configuration having a plurality of rows and a plurality of columns of the infrared imaging modules positioned on a shared base, and disposed in the system housing, and adapted to image a scene”.
	Examiner respectfully disagrees. Miller discloses a camera system comprising a plurality of infrared cameras providing wide and narrow field of views. Cameras 102 and 104 may represent infrared cameras. Camera 102 of camera system 400 has a 320 by 256 IR detector (eg., a focal plane array) configured to capture an infrared image of a scene. These cameras being disposed in a housing. As shown in Figs. 3-4c, cameras 102 and 104 are configured to receive infrared radiation from the scene. Each camera has its own module housing and the optical element for each of the cameras 102 and 104 is fixed relative to its module housing. Further on, interface signals 302 provide various interfaces for camera system 300, such as for example, power (e.g., 10-32 VDC Power or 24 VAC), serial pan/tilt control, data out (e.g., wide infrared (IR) analog video out, narrow IR analog video out, and/or visible analog video out), along with input/output (I/O) signals (e.g., auxiliary serial or discrete I/O) for signals such as window heaters, temperature sensors, and focusing (e.g., for camera 202 or narrow IR focus for camera 102) [See Miller: at least Figs. 1-6 and par. 0026, 0028, 0030, 0031, 0033, 0036, 0045].
	The Office relied on Kormos for the teaching of using infrared imaging modules/sensors arranged in a lattice configuration comprising rows and columns positioned in a shared base. More specifically, Kormos discloses a thermal detector 18. The thermal detector 18 may comprise a focal plane array 32 mounted to a substrate 34. Focal plane array 32 may include a matrix of thermal sensors 36. In one embodiment, the quantity and location of thermal sensors 36 may depend upon the N by M configuration desired for focal plane array 32. Each thermal sensor 36 may form a discrete element of the focal plane array 32. Thermal sensors 36 may detect thermal radiation using various technique [See at least Fig. 2 and col. 6 lines 6-67]. Thus, the configuration of the thermal sensors 36 is understood to be a lattice configuration and the plurality of thermal sensors 36 are positioned in a shared base disposed in the housing of the imaging system. 

	Accordingly, the Office stands the position that the cited prior art meet with the contended limitations.
	All remaining arguments that are dependent on the aforementioned arguments are deemed unpersuasive or are deemed moot in view of the necessitated new grounds of rejection.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8. 	Claims 1, 11, 24 and 28 are rejected on the ground of nonstatutory double patenting over claims 1, 12, 18 and 29  of U.S. Patent 10,091,439 B2 in view of Kormos et al.(US 6,034,371)(hereinafter Kormos).
	With regards to claims 1 and 24, U.S. Patent 10,091,439 B2 claimed an imaging system comprising: a system housing; and an imager array disposed in the system housing and adapted to image a scene, wherein the imager array comprises a plurality of infrared imaging modules, wherein each infrared imaging module comprises: a module housing, an optical element fixed relative to the module housing and adapted to receive infrared radiation from the scene, and a plurality of infrared sensors in a focal plane array (FPA) adapted to capture an image of the scene based on the infrared radiation received through the optical element, wherein: a first one of the infrared imaging modules is adapted to capture a first image of a first wavelength range of the 
	With regards to claim 11 and 28, U.S. Patent 10,091,439 B2 claimed a method of imaging, the method comprising: receiving infrared radiation from a scene at an imager array disposed in a system housing of an imaging system, wherein the imager array comprises a plurality of infrared imaging modules, wherein each infrared imaging module comprises a module housing, an optical element fixed relative to the module housing and adapted to receive the infrared radiation from the scene, and a plurality of infrared sensors in a focal plane array (FPA) adapted to capture an image of the scene based on the infrared radiation received through the optical element; and capturing a plurality of images of the scene substantially simultaneously using the infrared sensors of the infrared imaging modules, further comprising: capturing a first image of a first wavelength range of the infrared radiation; capturing a second image of a second wavelength range of the infrared radiation, wherein the second wavelength range is a subset of the first wavelength range and substantially corresponds to an absorption band of a gas; and comparing the first and second images to determine a presence of the gas in the scene.
U.S. Patent 10,091,439 B2 is silent to “a plurality of infrared imaging modules arranged in a lattice configuration having a plurality of rows and a plurality of columns of the infrared imaging modules positioned on a shared base and disposed in the system housing”.
However, the use of an imager array comprising infrared imaging modules/ sensor elements/optical elements arranged in lattice configuration / arrangement comprising a plurality of rows and a plurality of columns positioned in a shared base was well known in the art at the time of the invention was made as evident from the teaching of Kormos. More specifically, Kormos discloses a thermal detector 18 comprising a focal plane array 32 mounted to a substrate 34. [See Kormos: at least Fig. 2 and col. 6 lines 6-67]. 
One of ordinary skill in the art has been motivated to combine the imaging system as taught in U.S. Patent 10,091,439 B2 with Kormos’ imager array configuration for thermal detector because this combination would have been used as an alternative configuration for the imaging modules within the array of the imaging device claimed in U.S. Patent 10,091,439 B2.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

10.	Claims 1-2, 5-6, 9, 11-12,15-16 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al. (US 2006/0175549 A1) (hereinafter Miller) in view of Furry(US 8,193,496 B2)(hereinafter Furry) in further view of Kormos et al.(US 6,034,371)(hereinafter Kormos).
Regarding claim 1, Miller discloses an imaging system[See abstract, Figs. 1-5 and 8-9 regarding a camera system comprising a plurality of infrared cameras providing wide and narrow field of views] comprising:
 a system housing[See Figs. 1-2 and par. 0006, 0020-0026 regarding camera system 200 may be incorporated into a camera housing to form a camera unit]; and
a plurality of infrared imaging modules disposed in the system housing, and adapted to image a scene[See Figs. 1-6 and par. 0006, 0020-0027, 0031, 0036 regarding camera 200 includes cameras 102 and 104. Cameras 102 and 104 may represent infrared cameras. Camera 102 of camera system 400 has a 320 by 256 IR detector (eg., a focal plane array) configured to capture an infrared image of a scene. These cameras being disposed in a housing], wherein each of the infrared imaging modules comprises:
	a module housing and an optical element adapted to receive infrared radiation from the scene[See Figs. 1-6 and par. 0026, 0028, 0030, 0033, 0036, 0045 regarding camera 102 of camera system 400 has a 320 by 256 IR detector (eg., a focal plane array). As shown in Figs. 3-4c, cameras 102 and 104 are configured to receive infrared radiation from the scene. Each camera has its own module housing and the optical element for each of the cameras 102 and 104 is fixed relative to its module housing. Further on, interface signals 302 provide various interfaces for camera system 300, such as for example, power (e.g., 10-32 VDC Power or 24 VAC), serial pan/tilt control, data out (e.g., wide infrared (IR) analog video out, narrow IR analog video out, and/or visible analog video out), along with input/output (I/O) signals (e.g., auxiliary serial or discrete I/O) for signals such as window heaters, temperature sensors, and focusing (e.g., for camera 202 or narrow IR focus for camera 102).], and
	a plurality of infrared sensors arranged in a plurality of rows and a plurality of columns of the sensors disposed in the module housing and adapted to capture an image of the scene based on the infrared radiation received through the optical element[See Figs. 1-6 and par. 0036 regarding camera 102 of camera system 400 has a 320 by 256 IR detector (eg., a focal plane array) configured to capture an infrared image of a scene. As shown in Figs. 3-4c, cameras 102 and 104 are configured to receive infrared radiation from the scene. Each camera has its own module housing and the optical element for each of the cameras 102 and 104 is fixed relative to its module housing.], and
	wherein a first one of the imaging modules is adapted to capture a first image of a first wavelength range of the infrared radiation[See Figs. 1-2 and par. 0006, 0020-0026 regarding camera 200 includes cameras 102 and 104. Cameras 102 and 104 may represent infrared cameras. Also see Figs. 5-9 regarding WFOV IR 104 camera captures an image of the scene].
	Miller does not explicitly disclose wherein a second one of the imaging modules is adapted to capture a second image of a second wavelength range of the infrared radiation different from the first wavelength range; and a processor adapted to compare the first and second images to determine a presence of gas in the scene.
However, the use of an infrared camera with wavelength range corresponding to an absorption band of a gas to detect a gas was well known in the art at the time of the invention was made as evident from the teaching of Furry [See abstract, Figs. 1, 3A-3D, 5-19, an col. 7 lines 25-67 regarding methane has a much higher absorbance of infrared light between about 3.1 µm and about 3.5 µm (overlapping or within the first absorption band 71).  Thus, an infrared camera system 22 adapted to detect infrared light between about 3-5 µm, for example, will have high sensitivity for imaging methane between about 3.1 µm and about 3.5 µm. The absorbance of methane at the second absorbance band 72 (see FIG. 3A) may be easily detected as well by an infrared camera system 22 adapted to detect infrared light at that range (e.g., about 7-8 µm). The optical bandpass filter 46 is located in the refrigerated portion 42 of the infrared camera system 22 and the optical bandpass filter 46 has a pass band that is at least partially located in an absorption band for the chemical. See Figs. 32-38 and col. 22 line 41-col. 28 line19 regarding the comparison of two images to identify the presence of a gas leak]. 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Miller with Furry teachings by including " wherein a second one of the imaging modules is adapted to capture a second image of a second wavelength range of the infrared radiation different from the first wavelength range and a processor adapted to compare the first and second images to determine a presence of gas in the scene” for providing an IR imaging sensor capable of detecting and identifying gases[See Furry: col. 1 line 25-col. 2 line 33].
Miller and Furry do not explicitly disclose a plurality of infrared imaging modules arranged in a lattice configuration having a plurality of rows and a plurality of columns of the infrared imaging modules positioned on a shared base and disposed in the system housing.
However, the use of an imager array comprising infrared imaging modules/ sensor elements/optical elements arranged in lattice configuration / arrangement comprising a plurality of rows and a plurality of columns positioned in a shared base was well known in the art at the time of the invention was made as evident from the teaching of Kormos [See at least Fig. 2 and col. 6 lines 6-67 regarding the thermal detector 18 may comprise a focal plane array 32 mounted to a substrate 34. Focal plane array 32 may include a matrix of thermal sensors 36. In one embodiment, the quantity and location of thermal sensors 36 may depend upon the N by M configuration desired for focal plane array 32. Each thermal sensor 36 may form a discrete element of the focal plane array 32. Thermal sensors 36 may detect thermal radiation using various techniques…(the configuration of the thermal sensors 36 is understood to be a lattice configuration having a plurality of rows and a plurality of columns of thermal sensors 36 and the plurality of thermal sensors 36 are positioned in a shared base disposed in the housing of the imaging system)]. 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Miller and Furry with Kormos teachings by including “a plurality of infrared imaging modules arranged in a lattice configuration having a plurality of rows and a plurality of columns of the infrared imaging modules positioned on a shared base and disposed in the system housing” because this combination would have been used as an alternative configuration for the imaging modules within the array of the imaging device.
Regarding claim 11, Miller discloses a method [See abstract, Figs. 1-5 and 8-9 regarding a camera system comprising a plurality of infrared cameras providing wide and narrow field of views and method]comprising:
	receiving electromagnetic radiation from a scene at a plurality of infrared imaging modules disposed in a housing of an imaging system, and adapted to image a scene [See Figs. 1-6 and par. 0006, 0020-0027, 0031, 0036 regarding camera 200 includes cameras 102 and 104. Cameras 102 and 104 may represent infrared cameras. Camera 102 of camera system 400 has a 320 by 256 IR detector (eg., a focal plane array) configured to capture an infrared image of a scene. These cameras being disposed in a housing], wherein each of the infrared imaging modules comprises: a module housing and an optical element adapted to receive infrared radiation from the scene [See Figs. 1-6 and par. 0026, 0028, 0030, 0033, 0036, 0045 regarding camera 102 of camera system 400 has a 320 by 256 IR detector (eg., a focal plane array). As shown in Figs. 3-4c, cameras 102 and 104 are configured to receive infrared radiation from the scene. Each camera has its own module housing and the optical element for each of the cameras 102 and 104 is fixed relative to its module housing. Further on, interface signals 302 provide various interfaces for camera system 300, such as for example, power (e.g., 10-32 VDC Power or 24 VAC), serial pan/tilt control, data out (e.g., wide infrared (IR) analog video out, narrow IR analog video out, and/or visible analog video out), along with input/output (I/O) signals (e.g., auxiliary serial or discrete I/O) for signals such as window heaters, temperature sensors, and focusing (e.g., for camera 202 or narrow IR focus for camera 102).],
	a plurality of infrared sensors arranged in a plurality of rows and a plurality of columns of the sensors disposed in the module housing and adapted to capture an image of the scene based on the infrared radiation received through the optical element [See Figs. 1-6 and par. 0036 regarding camera 102 of camera system 400 has a 320 by 256 IR detector (eg., a focal plane array) configured to capture an infrared image of a scene], and 
wherein a first one of the imaging modules is adapted to capture a first image of a first wavelength range of the infrared radiation [See Figs. 1-2 and par. 0006, 0020-0026 regarding camera 200 includes cameras 102 and 104. Cameras 102 and 104 may represent infrared cameras. Also see Figs. 5-9 regarding WFOV IR 104 camera captures an image of the scene].
Miller does not explicitly disclose wherein a second one of the imaging modules is adapted to capture a second image of a second wavelength range of the infrared radiation different from the first wavelength range; and comparing, by a processor, the first and second images to determine a presence of gas in the scene.
However, the use of an infrared camera with wavelength range corresponding to an absorption band of a gas to detect a gas was well known in the art at the time of the invention was made as evident from the teaching of Furry [See abstract, Figs. 1, 3A-3D, 5-19, an col. 7 lines 25-67 regarding methane has a much higher absorbance of infrared light between about 3.1 µm and about 3.5 µm (overlapping or within the first absorption band 71).  Thus, an infrared camera system 22 adapted to detect infrared light between about 3-5 µm, for example, will have high sensitivity for imaging methane between about 3.1 µm and about 3.5 µm. The absorbance of methane at the second absorbance band 72 (see FIG. 3A) may be easily detected as well by an infrared camera system 22 adapted to detect infrared light at that range (e.g., about 7-8 µm). The optical bandpass filter 46 is located in the refrigerated portion 42 of the infrared camera system 22 and the optical bandpass filter 46 has a pass band that is at least partially located in an absorption band for the chemical. See Figs. 32-38 and col. 22 line 41-col. 28 line19 regarding the comparison of two images to identify the presence of a gas leak]. 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Miller with Furry teachings by including " wherein a second one of the imaging modules is adapted to capture a second image of a second wavelength range of the infrared radiation different from the first wavelength range; and comparing, by a processor, the first and second images to determine a presence of gas in the scene” for providing an IR imaging sensor capable of detecting and identifying gases[See Furry: col. 1 line 25-col. 2 line 33].
Miller and Furry do not explicitly disclose a plurality of infrared imaging modules arranged in a lattice configuration having a plurality of rows and a plurality of columns of the infrared imaging modules positioned on a shared base and disposed in a housing of an imaging system.
However, the use of an imager array comprising infrared imaging modules/ sensor elements/optical elements arranged in lattice configuration / arrangement comprising a plurality of rows and a plurality of columns positioned in a shared base was well known in the art at the time of the invention was made as evident from the teaching of Kormos [See at least Fig. 2 and col. 6 lines 6-67 regarding the thermal detector 18 may comprise a focal plane array 32 mounted to a substrate 34. Focal plane array 32 may include a matrix of thermal sensors 36. In one embodiment, the quantity and location of thermal sensors 36 may depend upon the N by M configuration desired for focal plane array 32. Each thermal sensor 36 may form a discrete element of the focal plane array 32. Thermal sensors 36 may detect thermal radiation using various techniques…(the configuration of the thermal sensors 36 is understood to be a lattice configuration and the plurality of thermal sensors 36 are positioned in a shared base disposed in the housing of the imaging system)]. 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Miller and Furry with Kormos teachings by including “a plurality of infrared imaging modules arranged in a lattice configuration having a plurality of rows and a plurality of columns of the infrared imaging modules positioned on a shared base and disposed in a housing of an imaging system” because this combination would have been used as an alternative configuration for the imaging modules within the array of the imaging device.
Regarding claims 2 and 12,  Miller, Furry and Kormos teach all of the limitations of claims 1 and 11, and are analyzed as previously discussed with respect to those claims. Further on, Furry teaches or suggests wherein the first and second wavelength ranges overlap with each other and both comprise an absorption band of a gas [See Furry: abstract, Figs. 1, 3A-3D, 5-19, an col. 7 lines 25-67 regarding methane has a much higher absorbance of infrared light between about 3.1 µm and about 3.5 µm (overlapping or within the first absorption band 71).  Thus, an infrared camera system 22 adapted to detect infrared light between about 3-5 µm, for example, will have high sensitivity for imaging methane between about 3.1 µm and about 3.5 µm. The absorbance of methane at the second absorbance band 72 (see FIG. 3A) may be easily detected as well by an infrared camera system 22 adapted to detect infrared light at that range (e.g., about 7-8 µm). The optical bandpass filter 46 is located in the refrigerated portion 42 of the infrared camera system 22 and the optical bandpass filter 46 has a pass band that is at least partially located in an absorption band for the chemical];
a third one of the imaging modules is adapted to capture a third wavelength range of the infrared radiation; the third wavelength range overlaps with the first wavelength range and substantially corresponds to another absorption band of the gas and/or an absorption band of [See Furry: at least abstract, Figs. 1, 3A-3D, 5-19, an col. 7 lines 25-67 regarding FIG. 5 is a graph between 3000 nm and 3600 nm showing absorption bands for some common alkane chemicals: methane (71), ethane (88), propane (90), butane (92), and hexane (94), for example. In FIG. 5, the pass band 80 for the filter 46 of the first embodiment has been overlaid with the absorption bands 71, 88, 90, 92, 94. The use of this optical bandpass filter 46 in the first embodiment provides a high sensitivity to infrared light being absorbed by methane between about 3200 nm and about 3500 nm (see FIG. 5). Also, note that the pass band 80 for this optical bandpass filter 46 also provides a high sensitivity to infrared light being absorbed by ethane (88), propane (90), butane (92), and hexane (94) between about 3200 nm and about 3500 nm (see FIG. 5)… ].
Regarding claims 5 and 15,  Miller, Furry and Kormos teach all of the limitations of claims 1 and 11, and are analyzed as previously discussed with respect to those claims. Further on, Miller and Furry teach or suggest  wherein the processor is further adapted to / wherein the comparing comprises: map / mapping pixels of the first and second images to a coordinate space[See Miller: Fig. 9 and par. 0042 regarding mapping of WFOV IR 104 and NFOV 102 when merging foveal image. See Furry: Figs. 32-38 and col. 15 lines 18-33, col. 23 lines 8-13 and col. 23 lines 28-44 regarding the software may automatically identify and map the pixel locations in the images for these differences corresponding to the gas plume in the infrared image… Also, inspection information may be displayed and/or recorded along with the recording/displaying of the visible image representing the filtered infrared image. The inspection information may include any relevant information desired, including (but not limited to): inspection location name, inspection location address, component name, component identification information, global positioning coordinates, a date, a time of day, an inspector's name, an inspection company's name, one or more camera system setting values, or combinations thereof, for example…];
[See Furry: Figs. 32-38 and col. 15 lines 18-33, col. 22 line 41-col. 28 line19 regarding the software may automatically identify and map the pixel locations in the images for these differences corresponding to the gas plume in the infrared image. As shown in the figures, there is a comparison of two images to identify the presence of a gas… Also, inspection information may be displayed and/or recorded along with the recording/displaying of the visible image representing the filtered infrared image. The inspection information may include any relevant information desired, including (but not limited to): inspection location name, inspection location address, component name, component identification information, global positioning coordinates, a date, a time of day, an inspector's name, an inspection company's name, one or more camera system setting values, or combinations thereof, for example…]; and
determine / determining the presence of the gas in the scene based on values of the pixels[See Furry: Figs. 32-38 and col. 22 line 41-col. 28 line19 regarding the comparison of two images to identify the presence of a gas leak].
Regarding claims 6 and 16,  Miller, Furry and Kormos teach all of the limitations of claims 1 and 11, and are analyzed as previously discussed with respect to those claims. Further on, Furry teaches or suggests wherein the processor is further adapted to provide a result image that indicates the presence of the gas in the scene / , further comprising providing a result image that indicates the presence of the gas in the scene [See at least Figs. 32-38 and col. 22 line 41-col. 28 line19 regarding the comparison of two images to identify the presence of a gas leak. In Fig. 37, for example, a composite image is created by adding the mapped differences as a result of comparing the images].
Regarding claim 9 and 19,  Miller, Furry and Kormos teach all of the limitations of claims 1 and 11, and are analyzed as previously discussed with respect to those claims.
[See Miller: Figs. 1-2 and par. 0006, 0020-0026 regarding camera 200 includes cameras 102 and 104. Cameras 102 and 104 may represent infrared cameras. Also see Figs. 5-9 regarding WFOV IR 104 camera captures an image of the scene. Also see Figs. 5-9 regarding NFOV IR 102 camera captures an image of the scene. See Kormos: col. 5 lines 35-65 regarding thermal detector 18 translates the incoming thermal radiation into corresponding electrical signals for processing. The electrical signals of thermal detector 18 may be passed to signal processor 22, which assembles electrical signals into video signals for display...]; and the imaging system is a thermal camera [See Miller: Fig. 9 and par. 0042 regarding one data stream provided includes the foveal view (e.g., foveal thermal infrared (IR) data) from cameras 102 and 104… See Furry: at least Figs. 14, 16, 18-19 and col. 11 lines 37-61 regarding infrared camera system being configured to have thermal capabilities, for example, the pass band 80 for the optical bandpass filter 46 of a thirteenth embodiment is located between about 10500 nm and about 10600 nm with a full width at half maximum less than about 100 nm, for example. See Kormos: col. 5 lines 35-65 regarding thermal detector 18 translates the incoming thermal radiation into corresponding electrical signals for processing. The electrical signals of thermal detector 18 may be passed to signal processor 22, which assembles electrical signals into video signals for display...]

11.	Claims 7 and 17 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al. (US 2006/0175549 A1) (hereinafter Miller) in view of Furry(US 8,193,496 B2)(hereinafter Furry) in further view of Kormos et al.(US 6,034,371)(hereinafter Kormos), as applied to claims 1 and 11, and in further view of Schneider et al.(US 2012/0007979 A1)(hereinafter Schneider).
Regarding claim 7 and 17,  Miller and Furry teach all of the limitations of claims 1 and 11, and are analyzed as previously discussed with respect to those claims.
Miller and Furry do not explicitly disclose wherein the second imaging module comprises a filter adapted to pass only the second wavelength range of the infrared radiation to the sensor.
However, the use of optical spectral filter for sensor arrays to pass a determined wavelength range in the infrared region was well known in the art at the time of the invention was made as evident from the teaching of Schneider [See Figs. 1-2 and 4, par. 0021-0031 regarding System 100 (FIG. 1) includes an LWIR camera 101, an electron-multiplying charge-coupled device (EMCCD) camera 102, a plurality of cameras, in particular, camera 104, camera 106, camera 108, and camera 110. The system further includes a plurality optical spectral filters 114, 116, 118, and 120. Each camera (i.e., except for LWIR camera 101 and EMCCD camera 102) is optically coupled with its respective optical spectral filter and electronically coupled with its respective image preprocessor.  Each one of the optical spectral filters (i.e., optical spectral filter 114, optical spectral filter 116, optical spectral filter 118, and optical spectral filter 120) determines the ROI for each respective camera (i.e., the filters are associated with particular wavebands).  Each one of the optical spectral filters is an optical band-pass filter that filters out substantially all wavelengths of EM radiation except for wavelengths in a particular range within the ROI.  Alternatively, one or more of the optical spectral filters is an optical multi-band-pass filter, operative to filter out substantially all wavelengths of EM radiation, except for wavelengths from a plurality of respective spectral bands within the ROI]. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Miller and Furry with Schneider teachings by including “wherein the second imaging module comprises a filter adapted to pass 
Further on, Schneider  teaches or suggests wherein the filter is a coating on the optical element of the second imaging module[See Figs. 1-2 and 4, par. 0021-0031 regarding each one of the optical spectral filters can be implemented in in an interchangeable filter configuration, such as, for example, in a filter wheel (not shown). Note: At this instant, the Examiner is interpreting the filter wheel as a coating on the optical element of the camera or imaging system.].

12.	Claims 21, 23, 25 and 27 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al. (US 2006/0175549 A1) (hereinafter Miller) in view of Furry(US 8,193,496 B2)(hereinafter Furry) in further view of Kormos et al.(US 6,034,371)(hereinafter Kormos), as applied to claims 1 and 11, and in further view of Boettiger(US 2008/0165257)(hereinafter Boettiger).
	Regarding claims 21 and 25, Miller, Furry and Kormos teach all the limitations of claims 1 and 11, and are analyzed as previously discussed with respect to those claims. 
Miller, Furry and Kormos do not explicitly disclose wherein the infrared imaging modules are substantially equal sized.  
	However, the use of imaging modules substantially equal sized was well known in the art at the time of the invention was made as evident from the teaching of Boettiger[See Figs. 1-2 and par. 0016-0021 regarding FIG. 1, three mini-cameras 132, 136, and 140 are generally formed by the pixel arrays 108, 112, and 116, the photographic lenses 120, 124, and 128, and/or associated filters 120A, 124A, and 128A. It should be noted that in some embodiments more or fewer mini-cameras may be utilized. Each mini-camera 132, 136, and 140 includes associated blocks of support circuitry. Also in Fig. 2, each of the pixel arrays 208, 212, 216, and 220 cooperates with a corresponding photographic lens 224, 228, 232, 236 to form respective mini-cameras 240, 244, 248, and 252… (these mini-camera modules are understood to be substantially sized)].
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Miller, Furry and Kormos with Boettiger teachings by including “wherein the infrared imaging modules are substantially equal sized " because this combination has the benefit of facilitating maximization of the amount of useful image information recorded/retrieved by the sensor [See Boettiger: par. 0020].
Regarding claims 23 and 27, Miller, Furry and Kormos teach all the limitations of claims 1 and 11, and are analyzed as previously discussed with respect to those claims. 
Miller, Furry and Kormos do not explicitly disclose wherein the infrared imaging modules are a first set of infrared imaging modules having a first size, wherein the imager array further comprises a second set of infrared imaging modules having a second size.  
However, the use of imaging arrays with different sizes was well known in the art at the time of the invention was made as evident from the teaching of Boettiger [See Fig. 4 and par. 0020 regarding pixel and array sizes, shapes, and arrangements may be adjusted in accordance with present embodiments to optimize or customize each minicamera 132, 136, and 140 for different imaging tasks. Specifically, for example, high resolution from the blue pixel array 112 of the camera 136 may not benefit a resulting image as much as high resolution from the green pixel array 116 of the camera 140. Accordingly, in some embodiments, the size of pixels in the blue pixel array 112 may be larger than in the green pixel array 116. Indeed, the pixels of the blue pixel array 112 may be twice as large as the pixels of the green pixel array 116, for instance. However, the blue pixel array 112 may have half as many pixels as the green pixel array 116, thus reducing detail captured by the blue pixel array 112.]. 
wherein the infrared imaging modules are a first set of infrared imaging modules having a first size, wherein the imager array further comprises a second set of infrared imaging modules having a second size" because this combination has the benefit of facilitating maximization of the amount of useful image information recorded/retrieved by the sensor [See Boettiger: par. 0020].

13.	Claims 22 and 26 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al. (US 2006/0175549 A1) (hereinafter Miller) in view of Furry(US 8,193,496 B2)(hereinafter Furry) in further view of Kormos et al.(US 6,034,371)(hereinafter Kormos) in further view of Boettiger (US 2008/0165257) (hereinafter Boettiger) , as applied to claims 21 and 25, and in further view of Zarnowski et al.(US 2006/0045504 A1) (hereinafter Zarnowski).
Regarding claims 22 and 26, Miller, Furry, Kormos and Boettiger teach all the limitations of claims 21 and 25, and are analyzed as previously discussed with respect to those claims. 
Miller, Furry, Kormos and Boettiger do not explicitly disclose wherein the infrared imaging modules are configured to be secured in sockets.  
However, the insertion of an infrared imaging module into a socket was well known in the art at the time of the invention was made as evident from the teaching of Zarnowski [See par. 0031 regarding one exemplary image capture system according to embodiments of the present invention may be formed with a focal plane array, a compound zoom lens, an ISP, an electrical and/or mechanical interface which are integrated into a single assembly, and a housing that can provide a support structure for the assembly. An electrical interface is used to communicate with a host device, and a mechanical interface is used to incorporate the assembly with the host device. The electrical interface may include one or more electrical connectors such as a plug or socket, and the mechanical interface may include guides, rails, bosses, and the like to accurately locate the module or assembly into the host device.]. 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Miller, Furry, Kormos and Boettiger with Zarnowski teachings by including “wherein the infrared imaging modules are configured to be secured in sockets" because this combination has the benefit of calibrating the infrared module that is coupled to portable device or host device [See Zarnowski: par. 0031].

14.	Claims 24 and 28 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al. (US 2006/0175549 A1) (hereinafter Miller) in view of Furry(US 8,193,496 B2)(hereinafter Furry) in further view of Kormos et al.(US 6,034,371)(hereinafter Kormos), as applied to claims 1 and 11, and in further view of Simelgor et al.(US 2008/0230699 A1)(hereinafter Simelgor).
	Regarding claims 24 and 28, Miller, Furry and Kormos teach all the limitations of claims 1 and 11, and are analyzed as previously discussed with respect to those claims. 
Miller, Furry and Kormos do not explicitly disclose wherein the plurality of infrared imaging modules is a first plurality of infrared imaging modules, the imaging system further comprising a second plurality of infrared imaging modules arranged in a multi-level staggered configuration and at least partially overlapping with the first plurality of infrared imaging modules.
However, the use of a multi-level staggered configuration in imaging modules/elements/components in which imaging modules/elements/components are partially overlapping other imaging modules/elements/components was well known in the art at the time of the invention was made as evident from the teaching of Simelgor [See at least Figs. 1-3C, par. 0009-0011, 0030-0032, 0039, 0052-0054 regarding configuration of focal plane array… Sensor array 106 receives the radiant energy that is captured by IR imaging optics 102 and admitted by shutter 104.  Sensor array 106 is located at the focal point of IR imaging optics 102 and is, therefore, properly termed a "focal plane array."… FIG. 2A depicts a plan view of a portion of a prior-art focal plane array.  Focal plane array 200 comprises a two-dimensional array of substantially identical capacitance sensors 202-1,1 through 202-2,2 (referred to collectively as "sensors 202"), each of which defines a "pixel" of the array.  Only a few (four) sensors are depicted in focal plane array 200… FIGS. 3A and 3B depict a plan view and cross-sectional view (respectively) of a region of a representative sensor array… In some embodiments, the first region is fabricated in a first plane above the substrate, the second region is fabricated in second plane above the substrate, and a radiation absorbing plate is fabricated in a third plane above the substrate.  As a result, at least a portion of a first sensor can be formed directly above at least a portion of a second sensor.  In other words, the footprints of adjacent sensors can overlap.  An array of such sensors, therefore, exhibits an increased optical fill-factor since the plates of adjacent sensors can be closer together than in a non-overlapped configuration...(thus, the array of sensors is configured in a multi-level staggered configuration such as sensors will be partially overlapping other sensors in the array)]. 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Miller, Furry and Kormos with Simelgor teachings by including “wherein the plurality of infrared imaging modules is a first plurality of infrared imaging modules, the imaging system further comprising a second plurality of infrared imaging modules arranged in a multi-level staggered configuration and at least partially overlapping with the first plurality of infrared imaging modules” because this combination has the benefit of providing an alternate configuration or arrangement in image sensor array  [See Simelgor: at least Figs. 1-3C, par. 0009-0011, 0030-0032, 0039,0052-0054].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ana Picon-Feliciano/Examiner, Art Unit 2482                                                                                                                                                                                                        
/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482